Title: From George Washington to Major General John Sullivan, 24 October 1778
From: Washington, George
To: Sullivan, John


          
            Dr Sir,
            Head Quarters Fredericksburgh October 24th 1778
          
          I have received your favour of the 22d—The three Brigades mentioned to you in my last marched yesterday morning towards Hartford—I have directed General Gates to open a correspondence with General Heath and yourself—that you may give him instant advice of the arrival of the enemy’s fleet which lately sailed from the Hook—should they be designed to operate Eastward—in order that he might immediately march forward with the troops under his command. You will at the same time that you do this, dispatch the intelligence to me—as I propose the moment, I should hear of such an event to proceed myself with all dispatch to the Eastward.
          I would not wish the troops now at Hartford to advance unless it should be really necessary—I would therefore recommend to you to be circumspect in your communications to General Gates—that he might not be put in motion by any ill-founded alarm. It is probable, whatever may be the destination of the present detachment from New York—the vessels of war may appear off Boston, to watch the motions of the Count ’till the fleet of transports with a small convoy have gotten pretty far on their way. But at the same time that we should not be too hasty on the one hand—we should as carefully avoid an extreme of caution on the other, lest it should produce a dangerous delay—Your own discretion will strike the proper medium. I am with great regard Dr Sir Your obiedt servt.
        